                 Case 20-12168-CSS              Doc 80       Filed 09/18/20        Page 1 of 3



John T. Farnum, Esq.
MILES & STOCKBRIDGE P.C.
1201 Pennsylvania Avenue, Suite 900
Washington, DC 20004
(202) 465-8385
(202) 465-8385 (Facsimile)
jfarnum@milesstockbridge.com

Counsel for FP 1211 Connecticut Avenue, LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

TOWN SPORTS INTERNATIONAL, LLC, et al.1                            Case No. 20-12168 (CSS)

                               Debtors.                            (Jointly Administered)


                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that, pursuant to Bankruptcy Rule 9010, FP 1211 Connecticut

Avenue, LLC hereby appears in the above-captioned proceeding by counsel, John T. Farnum,

Esq. of Miles & Stockbridge P.C. Pursuant to Bankruptcy Rules 2002 and 9007, the undersigned

requests that an entry be made on the Clerk’s Matrix in this case and that all documents filed

with the Court and all notices which the Court and/or any other parties provide in accordance

with the Bankruptcy Rules, be served at the address set forth below:

                                   John T. Farnum, Esq.
                                   MILES & STOCKBRIDGE P.C.
                                   1201 Pennsylvania Avenue, Suite 900
                                   Washington, DC 20004
                                   Telephone: 202.465.8385
                                   Facsimile: 202.465.8385
                                   E-mail: jfarnum@milesstockbridge.com


1
  The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
noticing agent at http://dm.epiq11.com/TownSports, or by contacting counsel for the Debtors.
                  Case 20-12168-CSS       Doc 80      Filed 09/18/20    Page 2 of 3




         This request includes all papers, reports, orders, notices, copies of applications, motions,

petitions, appendices, exhibits, requests or demands, whether formal or informal, whether written

or oral, and whether transmitted or conveyed by mail, courier service, delivery service,

telephone, facsimile, or otherwise.



Dated: September 18, 2020                              Respectfully submitted,

                                                       FP 1211 Connecticut Avenue, LLC

                                                       By Counsel

MILES & STOCKBRIDGE P.C.
1201 Pennsylvania Avenue, Suite 900
Washington, DC 20004
202.465.8385
202.465.8385 (Facsimile)
jfarnum@milesstockbridge.com


By:    /s/ John T. Farnum
John T. Farnum (DC Bar No. 983831)
Counsel for FP 1211 Connecticut Avenue, LLC




T3790\000034\4834-8652-7179                       2
                  Case 20-12168-CSS   Doc 80    Filed 09/18/20   Page 3 of 3




                              CERTIFICATE OF SERVICE

         I hereby certify on the 18th day of September, 2020, a true copy of the NOTICE OF
APPEARANCE AND REQUEST FOR NOTICES was served via the Court’s ECF system on
all parties receiving electronic notices in this case.



                                                 /s/ John T. Farnum
                                                 John T. Farnum




T3790\000034\4834-8652-7179                 3
